 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL C. GREEN,                                  No. 2:19-CV-0109-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NASARIA CHAMBERLAIN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (ECF No. 24) for a court order

19   allowing various exhibits to be used as proof of exhaustion of administrative remedies. Because

20   defendant has not raised failure to exhaust as an affirmative defense, plaintiff’s motion is denied

21   without prejudice to submission of evidence establishing exhaustion should defendant raise such

22   a defense.

23                  IT IS SO ORDERED.

24   Dated: January 21, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
